Appeal from two orders of the Supreme Court, Suffolk County, dated July 19, 1973 and November 19, 1973, both made upon a decision dated May 30, 1973, dismissed as academic. Both orders (the second was repetitive of the first) were superseded by a third order of the same court, also dated July 19, 1973, which in part granted a motion for reargument. The latter order of July 19, 1973 is affirmed insofar as it adhered to said decision of May 30, 1973. No opinion. Respondent is awarded one bill of $20 costs and disbursements to cover all the appeals. Martuscello, Acting P. J., Latham, Brennan and Benjamin, JJ., concur. Cohalan, J., not voting.